                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
CUMIS INSURANCE SOCIETY, INC.,      )
                                    )
            Plaintiff,              )
                                    )
      v.                            )                  Civil Action No. 05-1277 (PLF)
                                    )
REGINALD CLARK, et al.,             )
                                    )
            Defendants.             )
____________________________________)


                            MEMORANDUM OPINION AND ORDER

               Plaintiff CUMIS Insurance Society, Inc. (“CUMIS”) and defendant Reginald

Clark advised the court they had reached an agreed resolution in the joint status report they filed

on July 25, 2019 [Dkt. No. 181]. Since then, the Court has stayed the matter, based on

representations in the parties’ periodic joint status reports that the preparation of the Settlement

Agreement is ongoing. Based on the representation in the November 19, 2019 joint status report

[Dkt. No. 187] that CUMIS and Mr. Clark are still working on the terms of the Settlement

Agreement, the matter will be stayed until December 13, 2019. If CUMIS and Mr. Clark are not

able to reach a settlement by that date, they are instructed to file a joint status report on or before

December 13, 2019.

               In the November 19, 2019 joint status report, the parties also ask the Court to stay

the litigation related to Tonia Shuler’s motion to vacate the default judgment entered against her.

See November 19, 2019 Joint Status Report [Dk. No. 187] at 1. While the report indicates that

Ms. Shuler’s motion is “related to the pending Settlement,” Tonia Shuler is not a signatory to the

November 19, 2019 Joint Status Report, nor was she served with a copy of the November 19,
2019 Joint Status Report, according to the certificate of service. See November 19, 2019 Joint

Status Report [Dkt. No. 187] at 1-2. If the parties wish the litigation related to Ms. Shuler’s

motion to vacate the default judgment entered against her to be stayed along with the rest of the

case, they are instructed to file a motion to stay that complies with Local Civil Rule 7(m), so the

Court knows that (1) Ms. Shuler has been apprised of the ongoing settlement negotiations that

the November 19, 2019 Joint Status Report says now include her, and (2) either concurs or does

not object to her matter being stayed. See L. CIV. R. 7(m) (requiring parties to confer with

opposing counsel, including parties appearing pro se, and include in the motion a “statement that

the required discussion occurred, and a statement as to whether the motion is opposed”).

Accordingly, it is hereby

               ORDERED that the matter as to CUMIS and Mr. Clark is STAYED until

December 13, 2019; it is

               FURTHER ORDERED that if the parties are not able to reach a settlement by that

date, they are instructed to file a joint status report on or before December 13, 2019; and it is

               FURTHER ORDERED that after conferring with Tonia Shuler, the parties will

file a motion that complies with Local Civil Rule 7(m), requesting that Ms. Shuler’s matter also

be stayed.

               SO ORDERED.



                                               _______________________________
                                               PAUL L. FRIEDMAN
                                               United States District Judge

DATE: November 21, 2019




                                                  2
